Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Objection
Claim 8 is objected to because “the LLC” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 and 10-13 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Mu (US 2020/0304026)
Regarding claims 1-2, the prior art discloses:
A battery system for a vehicle (Vehicle in fig 1), the battery system comprising: 
A charging apparatus (charge station in fig 1) configured to receive an AC power from the outside thereof wiredly or wirelessly (see AC in fig 1-6); 

A micro-control unit (see CONTROL CIRCUITRY/SYSTEM, CONTROLLER in fig 1-6) configured to boost an output voltage of the OBC (OBC in fig 1-6) by use of a boost converter (see boost converter in par 3-5, 22, 26, 28, 31, 39, 41, 44) configured by a motor and an inverter (See motor and an inverter in fig 1); and 
A battery connected to the MCU (fig 1, 4-6 show battery connected to CONTROL CIRCUITRY/SYSTEM, CONTROLLER) and configured to be charged with the boosted output voltage.
(Claim 3) wherein the OBC includes: a power factor correction (see PFC in fig 2, 4-6)) converter configured to change a power factor of the received alternating current power and to output a direct current voltage; a DC-DC converter (See DC/DC, DCDC in fig 2, 4-6) configured to convert a voltage level of an output voltage of the PFC converter; and an OBC controller (CONTROL CIRCUITRY/SYSTEM, CONTROLLER in fig 1-6) configured to control the PFC converter and the DC-DC converter.
 (Claim 5) wherein the MCU is configured to apply a 3- phase (par 18-19) interleaved control to control the motor and the inverter to configure the boost converter.
(Claim 6) wherein the boost converter is configured by adding at least one switch and at least one inductor to the motor and the inverter (fig 4-6).
(Claim 7) wherein the at least one switch is turned off in a driving mode, and the motor is operated by a switching operation of the inverter connected to the battery (fig 4-6).
Method of use in claims 10-13 recite similar subject matter and are rejected for the same reason

Claims 1-2, and 4-13 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Lim (US 2013/0147431)
Regarding claims 1-2, the prior art discloses:
A battery system for a vehicle (fig 1-6), the battery system comprising: 
A charging apparatus (commercial electric power 300, 600 in fig 1, 4) configured to receive an AC power (300, 600 in fig 1, 4) from the outside thereof wiredly or wirelessly; 

A micro-control unit (controller 200 in fig 1, controller 500 in fig 4 and par 206) configured to boost an output voltage of the OBC by use of a boost converter (abstract, background, par 84-85, 94-95, 105-106, 114-116, 123-124, 170-175, 1840198) configured by a motor (101/102 in fig 1 and/or 401 in fig 4 ) and an inverter (103/104 in fig 1 and/or 402 in fig 4); and a battery (battery 106 in fig 1, 404 in fig 4) connected to the MCU (controller 200 in fig 1, controller 500 in fig 4 and par 206) and configured to be charged with the boosted output voltage.
 (Claim 4) wherein a neutral line of the motor is extracted (see one or more of abstract, background, summary, par 74-77, 98-103, 110-124, 130-139, 152-153, 165-166) 
(Claim 5) wherein the MCU is configured to apply a 3- phase interleaved control to control the motor and the inverter to configure the boost converter (par 70-78, 98-103, fig 1, 4).
(Claim 6) wherein the boost converter is configured by adding at least one switch and at least one inductor to the motor and the inverter (fig 1, 4).
(Claim 7) wherein the at least one switch is turned off in a driving mode, and the motor is operated by a switching operation of the inverter connected to the battery (fig 1, 4).
(Claim 8) wherein the at least one switch includes: a first switch configured to be switched to connect a neutral line of the motor; and a second switch configured to be switched to connect the LLC and a negative voltage terminal of the battery (fig 1, 4).
	(Claim 9) wherein the first switch is configured to be switched to connect an inductor-inductor-capacitor (LLC) and the neutral line of the motor (fig 1, 4).
Method of use in claims 10-13 recite similar subject matter and are rejected for the same reason

Claim 1-2, 5 and method of use claim 10 are rejected under 35 U.S.C. 102(a) () being anticipated by the prior art of record Smolenaers (US 2020/0298722)
Regarding claims 1-2 and method of use claim 10, the prior art discloses:
A battery system for a vehicle (title), the battery system comprising: 
A charging apparatus (charge station par 10-11, 15, 29-32, 40-47) configured to receive an AC power (fig 2A, 3A) from the outside thereof wiredly or wirelessly; 

A micro-control unit (Controller in abstract, par 41-60, 63-91, 100-117) configured to boost an output voltage of the OBC by use of a boost converter (boost converter in par 18-22 (fig 6-10)) configured by a motor and an inverter (fig 2-6, 8-14); and a battery (fig 2-6, 8-14) connected to the MCU and configured to be charged with the boosted output voltage.
	(Claim 5) wherein the MCU is configured to apply a 3- phase interleaved control to control the motor and the inverter (par 15-16, 117, 120, 207) to configure the boost converter

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851